 

PRO HAC VICE APPLICATION,
ECF REGISTRATION AND CONSENT
TO ELECTRONIC SERVICE,
PROPOSED ORDER

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

 

Keith Guthrie, individually, on a
representative basis, and on behalf of all

others similarly situated
Case No. 1:21-cv-00729-AWI-EP

Plaintiff(s),

V.
ITS Logistics, LLC, a Delaware Company, MAY 21 2021
and DOES 1 through 20, inclusive;

Defendant(s).

 

 

|, Angela S. Cash
attorney for___ Defendant, ITS Logistics, LLC
hereby petition for admission to practice Pro Hac Vice under the provision of Local Rule
180(b)(2). | understand and consent to ECF Registration and Electronic Service as detailed
below and | have submitted payment in the amount of $225.00 to the Clerk, U.S. District Court.
In support of this petition, | state under penalty of perjury that:

My business address is:

 

 

 

 

 

 

 

 

Firm Name: Scopelitis, Garvin, Light, Hanson & Feary, P.C.
Address: 10 West Market Street
Suite 1400
City: Indianapolis -
State: IN ZIP Code: 46204
Voice Phone: (317) 637-1777
FAX Phone: (317) 687-2414
Internet E-mail: acash@scopelitis.com
Additional E-mail: cfox@scopelitis.com _-

 

| reside in City: Greenwood State: IN
 

| was admitted to practice in the _ Indiana Supreme Court

on October 23, 1995. | am presently in good standing and

 

eligible to practice in said court. A certificate of good standing from the court in my state of
primary practice is attached to this application. | am not currently suspended or disbarred in
any other court.

| have not concurrently or within the year preceding this application made
a pro hac vice application to this court. (If you have made a pro hac vice application to this
court within the last year, list the name and case number of each matter in which an

application was made, the date of application and whether granted or denied.)

 

| hereby designate the following member of the Bar of this Court who is registered for
ECF with whom the Court and opposing counsel may readily communicate regarding the

conduct of the case and upon whom electronic notice shall also be served via the court's ECF

 

 

 

 

 

system:
Name: Christopher J. Eckhart
Firm Name: Scopelitis, Garvin, Light, Hanson & Feary, P.C.
Address: 10 West Market Street
Suite 1400
City: Indianapolis
State: IN ZIP Code: __ 46204

 

Voice Phone: (317) 637-1777

FAX Phone: (317) 687-2414

E-mail: ceckhart@scopelitis.com

 

Dated: May 19, 2021 Petitioner: Is! Angela S. Cash
Angela S. Cash
 

ORDER

IT |S SO ORDERED.

Dated: _ May 20, 2021 Ip eee hy
UNITED STATES MAGISTRATE JUDGE
